Judgment of conviction of the Court of Special Sessions, Borough of Brooklyn, affirmed. No opinion. Lazansky, P. J., Carswell and Davis, JJ., concur; Kapper, J., dissents and votes for reversal and a new trial, on the following grounds: It was the duty of the police officer, when apprised of the whereabouts of the alleged owner of the property, to go to that place with the defendants as they asked him to do, and ascertain whether the story was “true or a fabrication. The place to which he was asked to go was nearby and the man’s name was stated. The police officer nevertheless assumed that the story was untrue, an assumption that was unwarranted. In the circumstances the judgment of conviction was improper. Seudder, J., concurs with Kapper, J.